Citation Nr: 1610551	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  10-49 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to chronic low back pain with degenerative disk disease of the lumbar spine at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1985 to August 1985.  See March 1992 administrative decision (finding that his discharge "is considered to be honorable").

This appeal to the Board of Veterans' Appeals (Board) is from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In February 2016, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of the hearing has been associated with the Veteran's electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After carefully reviewing the evidence of record, the Board finds that a remand is necessary for additional development.  

First, the Veteran should be provided with generic notice of how to establish a claim for service connection on a secondary basis.  See VAOPGCPREC 6-2014 (explaining that caselaw put to rest the notion that the VA is required to provide veteran-specific notice, although Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed. Cir. 2007), requires the notice be claim-specific).  

Second, the Board finds that there is sufficient evidence to require a VA examination and opinion regarding the nature and etiology of his current diagnosis of sleep apnea, specifically as it pertains to entitlement under the theory of secondary service connection.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (explaining that the inquiry of whether a disorder "may be associated" with service or a service-related disability is a "low threshold").  Here, the Veteran has alleged that his service-connected back injury prevented him from exercising, which in turn led to his sleep apnea.  However, a review of the medical evidence suggests varying potential etiologies of his sleep apnea and his limited mobility.  See May 2009 VA treatment record (noting the Veteran has "extremely large tongue" and stating that his oral cavity/oropharanx "most likely produce[s] the bulk of the obstruction to his breathing"); August 2010 VA treatment report (noting "fatigue/fatigue in legs with exertion" and stating "has [degenerative joint disease lumbosacral] spine so perhaps could have some lumbar claudication"); March 2013 VA spine examination (noting that "[s]ensory changes in legs [are] secondary to peripheral neuropathy and not back related"); and September 2013 VA examination for housebound/aid and attendance benefits (including a diagnosis of lumbar radiculopathy and describing restrictions of the lower extremities as "radicular pain [left lower extremity] due to arthritis in spine limits walking").  Thus, a VA medical opinion should be obtained to ascertain whether the Veteran's spine disability either caused or aggravated the Veteran's sleep apnea.   

Lastly, to the extent that the Veteran may have received any additional VA treatment for sleep apnea, to include follow-up treatment with the Sleep Clinic since July 2014, these VA treatment records should be associated with the record, as well.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with generic notice of how to establish a claim for service connection for sleep apnea on a secondary basis.

2.  Obtain and associate with the claims file VA treatment records pertaining to sleep apnea from the Washington D.C. VA Medical Center, including any treatment notes from the Sleep Clinic, since July 2014.

3.  After accomplishing the development requested in the steps above, obtain an examination and opinion regarding the nature and etiology of the Veteran's claimed sleep apnea.  The claims file [i.e. relevant records contained in both in the Veterans Benefits Management System and Virtual VA] must be provided to and reviewed by the examiner.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that his sleep apnea is caused by OR aggravated by the Veteran's service-connected lumbar spine disability.  The Veteran contends that his service-connected back injury prevented him from exercising, which in turn led to his sleep apnea.  In doing so, the examiner is requested to address the following evidence:  (1) the May 2009 VA treatment record (noting the Veteran has "extremely large tongue" and stating that his oral cavity/oropharanx "most likely produce[s] the bulk of the obstruction to his breathing"); (2) August 2010 VA treatment report (noting "fatigue/fatigue in legs with exertion" and stating "has [degenerative joint disease lumbosacral] spine so perhaps could have some lumbar claudication"); (3) March 2013 VA spine examination (noting that "[s]ensory changes in legs [are] secondary to peripheral neuropathy and not back related"); and (4) September 2013 VA examination for housebound/aid and attendance benefits (including a diagnosis of lumbar radiculopathy and describing restrictions of the lower extremities as "radicular pain [left lower extremity] due to arthritis in spine limits walking").  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



